IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                     Docket No. 44231

STATE OF IDAHO,                               )   2017 Unpublished Opinion No. 503
                                              )
       Plaintiff-Respondent,                  )   Filed: June 27, 2017
                                              )
v.                                            )   Karel A. Lehrman, Clerk
                                              )
GARRETT RANDOLPH BOWSER,                      )   THIS IS AN UNPUBLISHED
                                              )   OPINION AND SHALL NOT
       Defendant-Appellant.                   )   BE CITED AS AUTHORITY
                                              )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. Lansing L. Haynes, District Judge.

       Judgment of conviction and unified sentence of five years, with a minimum
       period of confinement of two years, for leaving the scene of an injury
       accident, affirmed; Order denying Idaho Criminal Rule 35 motion for reduction of
       sentence, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Justin M. Curtis, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Judge; MELANSON, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Garrett Randolph Bowser was found guilty of leaving the scene of an injury accident,
Idaho Code § 18-8007, and striking a fixture, I.C. § 49-1304. The district court imposed a
unified sentence of five years, with a minimum period of confinement of two years, for leaving
the scene of an injury accident and a concurrent 180-day jail sentence for striking a fixture.
Bowser filed an Idaho Criminal Rule 35 motion for reduction of sentence, which the district
court denied. Bowser appeals, contending that his sentence for leaving the scene of an injury


                                              1
accident is excessive and that the district court abused its discretion in denying his Rule 35
motion.
        Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established.
See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-15 (Ct. App. 1991); State
v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App. 1984); State v. Toohill, 103
Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing the length of a sentence,
we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387,
391 (2007). Applying these standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion.
        Next, we review whether the district court erred in denying Bowser’s Rule 35 motion. A
motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency, addressed to
the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d 23, 24 (2006);
State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In presenting a Rule 35
motion, the defendant must show that the sentence is excessive in light of new or additional
information subsequently provided to the district court in support of the motion.          State v.
Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). In conducting our review of the grant
or denial of a Rule 35 motion, we consider the entire record and apply the same criteria used for
determining the reasonableness of the original sentence. State v. Forde, 113 Idaho 21, 22, 740
P.2d 63, 64 (Ct. App. 1987); Lopez, 106 Idaho at 449-51, 680 P.2d at 871-73. Upon review of
the record, we conclude no abuse of discretion has been shown.
        Therefore, Bowser’s judgment of conviction and sentence, and the district court’s order
denying Bowser’s Rule 35 motion, are affirmed.




                                                     2